DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 05/09/2022 the previous rejection of the claims have been withdrawn. 
Specifically, the claims have been amended to require “calibrating the spectrometric measuring system at a plurality of wavelengths” and to “adjusting the spectrometric measuring system at the plurality of wavelengths using the compensation algorithm”. The compensation algorithm is “a wavelength-dependent compensation algorithm for linearization”. 
The prior art of record fails to teach the above limitations. Andrews the primary reference fails to teach these limitations. Specifically, Andrews figure 2 and 3 shows taking known absorbance measurements as a function of concentration and linearization that through a transformation. However, Andrews teaches to do this for a single calibration source at various concentrations and is silent with respect to “a wavelength-dependent compensation algorithm” that “adjusts the spectrometric measuring system at the plurality of wavelengths”. Said another way Andrews is increasing the dynamic range of the apparatus allowing the spectrometer to work at various concentration whereas the instant application and claims are compensating for the wavelength dependency of the sensitivity of the spectrometric measuring system. 
Therefore, Andrews does not teach the above limitations of the claims and it would not have been obvious to a person having ordinary skill in the art. 
Additionally, the examiner has analyzed the claims for a possible 101 rejection under subject matter eligibility. However, the claim limitation “adjusting the spectrometric measuring system at the plurality of wavelength using the compensation algorithm” is a practical application and the claims are considered to be eligible and do not attempt to claim an abstract idea. 
Therefore, a notice of allowance follows. 
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach  “calibrating the spectrometric measuring system at a plurality of wavelengths” and to “adjusting the spectrometric measuring system at the plurality of wavelengths using the compensation algorithm”. The compensation algorithm is “a wavelength-dependent compensation algorithm for linearization” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-4 and 6-9 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877